Exhibit 10.24

 

SEVENTH AMENDMENT TO

CREDIT FACILITIES AGREEMENT

 

This SEVENTH AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into and effective as of November 15, 2005, by and among GTSI Corp., a
Delaware corporation (“GTSI”), Technology Logistics, Inc., a Delaware
corporation (“TLI”; separately and collectively with GTSI, “Borrower”), GE
Commercial Distribution Finance Corporation (“GECDF”), as Administrative Agent,
and GECDF and the other Lenders.

 

Recitals:

 

A.                                    GTSI, Administrative Agent and Lenders are
party to that certain Credit Facilities Agreement dated as of October 20, 2003,
as amended by that certain First Amendment to Credit Facilities Agreement dated
as of March 12, 2004, as further amended by that certain Second Amendment to
Credit Facilities Agreement dated as of July 29, 2004, as further amended by
that certain Third Amendment to Credit Facilities Agreement dated as of
November 22, 2004, as further amended by that certain Fourth Amendment to Credit
Facilities Agreement dated as of April 28, 2005, as further amended by that
certain Fifth Amendment to Credit Facilities Agreement dated as of August 8,
2005, and as further amended by that certain Sixth Amendment to Credit
Facilities Agreement dated as of August 15, 2005 (the “Original Credit
Agreement”).

 

B.                                    Administrative Agent, Lenders and
Borrowers have agreed to the provisions set forth herein on the terms and
conditions contained herein

 

Agreement

 

Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, GTSI, TLI,
Administrative Agent and the Lenders hereby agree as follows:

 

1.              Definitions. All references to the “Agreement” or the “Credit
Agreement” in the Original Credit Agreement and in this Agreement shall be
deemed to be references to the Original Credit Agreement as it may be amended
(by this Agreement and others), restated, extended, renewed, replaced, or
otherwise modified from time to time. Capitalized terms used and not otherwise
defined herein have the meanings given them in the Original Credit Agreement.

 

2.              Effectiveness of Agreement. This Agreement shall become
effective as of the date first written above, but only if this Agreement has
been executed by each of GTSI, TLI, Administrative Agent and the Lenders, and
only if all of the documents listed on Exhibit A to this Agreement have been
delivered and, as applicable, executed, sealed, attested, acknowledged,
certified, or authenticated, each in form and substance satisfactory to
Administrative Agent and the Lenders, by each of GTSI, TLI, and/or GTSI
Financial Services, Inc. (“GTSIFS”), as applicable. Each document, note,
certificate or agreement listed on Exhibit A and signed by GTSI, TLI, or GTSIFS,
as applicable, is and shall be deemed (together with all prior documents, notes,
certificates and other agreements defined as Loan Documents in the Original
Credit Agreement) to be a “Loan Document.”

 

3.              Amendment to Credit Agreement. The Original Credit Agreement is
hereby amended as follows:

 

--------------------------------------------------------------------------------


 

6.1.2.3.        Maturity.                                             Borrower
shall repay the entire amount of the Aggregate Revolving Loan on May 31, 2006
(“Initial Maturity Date”), unless the Aggregate Revolving Loan Facility
continues after the Initial Maturity Date as provided below in this
Section 6.1.2.3. Borrower shall repay the amount of the Swingline Loans on
demand. The Aggregate Revolving Loan Facility will continue from year to year on
each anniversary of the Initial Maturity Date unless Borrower or the Required
Lenders give each party hereto written notice of termination of not less than 90
days prior to the start of a renewal period. Each of the Aggregate Floorplan
Loan Facility, the Interim Floorplan Loan Facility and the Swingline Facility
are discretionary and may be terminated at any time as set forth herein, with or
without notice or demand as set forth herein; provided, however, if Borrower
shall give notice of termination of the Aggregate Revolving Loan Facility, then
such notice shall be deemed to be notice of termination for all Facilities in
which case Borrower shall pay the entire amount of the outstanding Loan
Obligations upon the effective date of such notice of termination, including
payment of cash collateral satisfactory to Administrative Agent as security for
Borrower’s obligation to reimburse Administrative Agent or the Letter of Credit
Issuer, as the case may be, for 105% of all draws and expenses under all
outstanding Letters of Credit and 100% of any unfunded Approvals, in which case
such Approvals shall be otherwise paid in accordance with the applicable
Statements of Transaction.

 

4.              Representations and Warranties of Borrower. Each Borrower hereby
represents and warrants to Administrative Agent and the Lenders that
(i) Borrowers’ execution of this Agreement has been duly authorized by all
requisite actions of each Borrower; (ii) no consents are necessary from any
third parties for Borrowers’ execution, delivery or performance of this
Agreement, (iii) this Agreement, the Original Credit Agreement, and each of the
other Loan Documents, constitute the legal, valid and binding obligations of
each Borrower enforceable against each such Borrower in accordance with their
terms, except to the extent that the enforceability thereof against Borrowers
may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity principles of general
application, (iv) except as disclosed on the supplemental disclosure
schedule attached hereto as Exhibit B and the disclosure schedule attached to
the Original Credit Agreement, all of the representations and warranties
contained in Section 11 of the Credit Agreement are true and correct with the
same force and effect as if made on and as of the date of this Agreement, and
(v) after giving effect to this Agreement, there is no Default or no Event of
Default Exists.

 

5.              Reaffirmation. Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Original Credit Agreement and the other
Loan Documents remain in full force and effect as amended by this Agreement,
(ii) no Borrower has a defense to its obligations under the Original Credit
Agreement and the other Loan Documents, (iii) the Security Interests of the
Administrative Agent (held for the ratable benefit of the Lenders) under the
Security Documents secure all the Loan Obligations under the Original Credit
Agreement, continue in full force and effect, and have the same priority as
before this Agreement, and (iv) no Borrower has a claim against Administrative
Agent or any Lender arising from or in connection with the Original Credit
Agreement or the other Loan Documents and any such claim is hereby irrevocably
waived and released and discharged forever.

 

6.              Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Missouri without giving effect to choice or
conflicts of law principles thereunder.

 

7.              Fees and Expenses. Borrowers shall promptly pay to
Administrative Agent an amount equal to all reasonable and documented third
party fees, costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Seventh Amendment to Credit Facilities Agreement.

 

2

--------------------------------------------------------------------------------


 

8.              Section Titles. The section titles in this Agreement are for
convenience of reference only and shall not be construed so as to modify any
provisions of this Agreement.

 

9.              Counterparts; Facsimile Transmissions. This Agreement may be
executed in one or more counterparts and on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures to this Agreement may be given by facsimile or
other electronic transmission, and such signatures shall be fully binding on the
party sending the same.

 

10.       Incorporation By Reference. Administrative Agent, Lenders and
Borrowers hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference (except to
the extent amended hereby).

 

11.       Notice—Oral Commitments Not Enforceable. The following notice is given
pursuant to Section 432.057 of the Missouri Revised Statutes; nothing contained
in such notice shall be deemed to limit or modify the terms of the Loan
Documents:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

 

12.       Statutory Notice-Insurance. The following notice is given pursuant to
Section 427.120 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Loan Documents:

 

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

 

GTSI CORP., as a Borrower

 

By:

/s/ THOMAS A. MUTRYN

 

Name: Thomas A. Mutryn

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

TECHNOLOGY LOGISTICS, INC., as a Borrower

 

By:

/s/ TODD LETO

 

Name: Todd Leto

Title: Vice President of Operations

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,

as Administrative Agent and a Lender

 

By:

/s/ DAVID MINTERT

 

Name: David Mintert

Title: Vice President of Operations

 

 

SUNTRUST BANK, as a Lender

 

By:

/s/ R. MARK SWAAK

 

Name: R. Mark Swaak

Title: Vice President

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

By:

/s/ JOHN CARPENTER

 

Name: John Carpenter

Title: Director

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

 

By:

/s/ LOUIS J. NOPPENBERGER

 

Name: Louis J. Noppenberger

Title: Vice President

 

4

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT, CONSENT AND REAFFIRMATION OF GUARANTY

 

The undersigned, GTSI Financial Services, Inc., acknowledges and consents to all
changes in the Original Credit Agreement set forth in this Seventh Amendment to
Credit Facilities Agreement, by and among Administrative Agent, Borrower and the
Lenders (“Seventh Amendment”) and agrees that all such changes are in the best
interests of Borrowers and the undersigned. In consideration of financial
accommodations granted and which may hereafter be granted to Borrowers by
Administrative Agent and the Lenders, in consideration of Administrative Agent’s
and the Lenders’ reliance on that certain Unlimited Guaranty, dated as of
November 22, 2004, given by the undersigned, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned, GTSI Financial Services, Inc., irrevocably and unconditionally
reaffirms pursuant to the terms of the Unlimited Guaranty its continuing
guarantee of the payment and performance of all current and future Guarantied
Obligations, including, without limitation, all Loan Obligations. The
undersigned, GTSI Financial Services, Inc., further agrees that the validity and
enforceability of the Unlimited Guaranty is not and shall not be affected in any
way or manner by any of the changes in the financing set forth in the Seventh
Amendment, that the Unlimited Guaranty is in full force and effect, and the
undersigned, GTSI Financial Services, Inc., has no defenses of any kind or
nature with respect to his obligations under the Unlimited Guaranty.

 

The undersigned, GTSI Financial Services, Inc., has reviewed the attached
Seventh Amendment and all other documents and financial statements the
undersigned deems necessary relating to the Borrowers and the Guarantied
Obligations, including, without limitation, the Loan Obligations.

 

 

GTSI Financial Services, Inc.

 

 

 

 

 

By:

   s/ JACK HELMLY

 

 

Name:

Jack Helmly

 

Title:

President

 

 

Exhibit A

 

Documents and Requirements

 

1.               Seventh Amendment to Credit Facilities Agreement.

 

2.               Ratification of Unlimited Guaranty of Loan Obligations executed
by GTSI Financial Services, Inc.

 

Exhibit B

 

Disclosure Schedule 

 

None, unless listed below.

 

5

--------------------------------------------------------------------------------